 438DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.At all times since September 15, 1955, the Union has been,and now is,the ex-clusive representative of the employees in the unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5. By refusing on July 18, August 6, and August 7, 1963, and all times thereafter, tobargain collectively with the Union as the exclusive representative of its employees inthe appropriate unit, Respondent has engaged in and is now engaging in unfair laborpractices within the meaning of Section 8(a) (5) and(1) of the Act.6. The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, it isrecommended that Independent Stave Company, Inc., Lebanon,Missouri,its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with the Union as the exclusive bargainingrepresentative of its employees constituting the unit herein found to be appropriatefor the purposes of collective bargaining.(b) In any like or related manner interfering with,restraining,or coercing em-ployees in the exercise of rights guaranteed in Section 7 of the Act,except to the ex-tent that such rights may be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized by Section 8 (a) (3) ofthe Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2. Take the following affirmative action which it is found will effectuate the policiesof the Act:(a)Upon request bargain collectively with the Union as the exclusive representa-tive of employees in the aforesaid appropriate unit, and if an understanding is reachedembody such understanding in a signed agreement.(b) Post at its plant in Lebanon,Missouri,copies of the notice marked"Appendix." 8[Board's Appendix substituted for Trial Examiner'sAppendix.]Copies of said notice,to be furnished by the Regional Director for Region 17, shall,after being dulysigned by an authorized representative of Respondent,be posted by Respondentimmediately upon receipt thereof and maintained by it for a period of 60 consecutivedays thereafter in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken by Respondent to in-sure that said notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director for Region 17, in writing, within 20 days fromthe receipt of this Decision and Recommended Order,9 what steps it has taken tocomply herewith.8In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the,words "the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"a Decisionand Order"8In the event that this Recommended Order be adopted by the Board,this provisionshall lie modified to read: "Notify said Regional Director,inwriting,within 10 daysfrom the date of this Order,what steps Respondent has taken to comply herewith."Capital Bakers,Inc.andLocal 464, American Bakery & Con-fectioneryWorkers International Union,AFL-CIO.Case No.4-CA-3233.A'ugus't 25, 1964DECISION AND ORDEROn May 27, 1964, Trial Examiner Leo F. Lightner issued his De-cision in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices, and148 NLRB No. 51. CAPITAL BAKERS,INC.439recommending that it cease and desist therefrom and take certainaffirmativeaction, asset forth in the attached Decision.Thereafter,Respondent filed exceptions to the Decision and a supporting brief.The General Counsel filed a brief in support of the Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in colnection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Jenkins].The Board has reviewed the rillings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. * The Board has considered the en-tire record in this case, including the Decision, and the exceptions andbriefs, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, except as indicated marginally below.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner and orders that Respondent, CapitalBakers, Inc., its officers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommended Order.1We overrule the Trial Examiner's denial of,and hereby grant, Respondent's' unopposedmotion to correct the record.As no witnesses were called at the hearing,we do not adoptthe Trial Examiner's inadvertent statement that his findings and conclusions are based,inter alia,on his observation of witnesses.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding was heard before Trial Examiner Leo F.Lightner in Harrisburg,Pennsylvania,on April 6,1964, on the complaint of General Counsel and theanswer of Capital Bakers, Inc., herein referred to as Respondent.'The issueslitigatedwere whether the Respondent violated Section 8(a)(5) and(1) and Sec-tion 2(6) and(7) of the Labor Management Relations Act, 1947, as amended, 61Stat. 136, herein calledtheAct.The parties waived oral argument and briefspresented by the General Counsel and Respondent have been carefully considered.During the hearing the Trial Examiner reserved rulings on several motions, includ-ingGeneral Counsel'smotion for summary judgment and Respondent'smotionto dismiss the complaint.These motions are disposed of in accordance with find-ings and conclusions herein set forth.Upon the entire record 2 and from my observation of the witnesses,Imake thefollowing:FINDINGSAND CONCLUSIONS1.THE BUSINESSOF THE RESPONDENTRespondent is a Pennsylvania corporatidn maintaining its principal office in Harris-burg, Pennsylvania,where it is engaged in the production and distribution of bakedgoods and related products.While Respondent operates several plants,we are hereconcerned solely with a plant located at Paxton Street,Harrisburg,Pennsylvania.1 The charge herein was filed on January 23,1964.The complaint was issued on Feb-ruary 20, 1964.i2Respondent'smotion to correct the record is denied. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the 12 months preceding the issuance of the complaint herein, a representa-tive period, Respondent sold and distributed products of a gross volume in excessof $1,000,000 of which $50,000 was derived from sales and shipments made directlyto customers located outside the Commonwealth of Pennsylvania.The complaintalleges, the answer admits, and I find that Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.U. THELABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits,and I find thatLocal464, AmericanBakery & Confectionery Workers International Union,AFL-CIO,herein referredto as the Union, is a labor organization within the meaning of Section 2(5) of the Act.OIII.THE ALLEGED UNFAIR LABOR PRACTICESThe IssuesThe principal issue raised by the pleadings and litigated at the hearing is whetherthe Respondent, commencing about January 7, 1964, and at all times thereafter,failed and refused to bargain collectively with the Union as the exclusive collective-bargaining representative of the employees in an appropriate unit, in violation ofSection 8(a)(5) and (1) of the Act.Respondent, by answer, admits that on orabout January 7, 1964, it did refuse to recognize and bargain collectively with theUnion.Respondent denies that it committed any unfair labor practice.Respond-ent challenges the validity of the findings in the preceding representation proceedingin the following respects: (1) as to the appropriateness of the unit; and (2) as tothe ineligibility of Henry Shepherd to vote, on the ground that he is a supervisorwithin themeaningof Section 2(11) of the Act, without according Respondent arequested "hearing" for the purpose of such determination.The Representation ProceedingAfter a hearing, upon a petition filed by the Union for an election to determinethe designation of a collective-bargaining representative, the Regional Director forRegion 4,pursuantto his delegated authority under Section 3 (b) of the Act,- issueda Decisionand Direction of Election, dated August 9, 1963, in which he found thatthe following employees of the Respondent constitute a unit appropriate for thepurpose of collectivebargainingwithin the meaning of Section 9(b) of the Act:All production,maintenance,warehouse, and shipping employees, including re-ceiver,mixers, preparers, bakers, wrappers, packagers, shippers, maintenance me-chanics and watchmen of the Employer (at each plant) at Paxton Street, Harrisburg,Pennsylvania; (Coatesville, Pennsylvania; Pottsville, Pennsylvania; and Fink's Bak-ery, Inc., Annville, Pennsylvania), but excluding all office clerical employees, driversalesmen,truckdrivers, garagemechanics, retail store clerks, and supervisors asdefined in the Act .3The Regional Director also directed that an election be conducted among theemployees in the aforesaid appropriate unit to determine whether or not theydesired to be represented for collective-bargaining purposes by the Union.Thereafter, pursuant to the above-mentioned Decision and Direction of Election,the Regional Director conducted on election on September 5, 1963, among the em-ployees in the aforesaid appropriate unit.Of the 62 ballots cast, 31 were for theUnion, 29 were against the Union, and 2 ballots were challenged.As the chal-lenged ballots were sufficient to affect the results of the election, the Regional Di-rector, pursuant to the Board's Rules and Regulations, conducted an investigationbearing on the' issue of the challenged ballots.On November 1, 1963, the Regional Director issued a Supplemental Decision onChallengedBallots andCertification of Representative.In this Supplemental De-cision, the Regional Director, for reasons enumerated in said Decision, overruled achallenge and found that Raymond McClintockisaneligible voter; however, theRegional Director, after enumerating facts revealed as the result of an investiga-tion, found that Henry Shepherd is a supervisor within the' meaning of the Act and,for thatreason,sustained the challenge to his ballot.He further found' that it wasunnecessary to open the overruled challenged ballot since it cannot affect the re-sultsof the election.He then certified the Union as the collective-bargainingrepresentative of the employees in the appropriate unit.-8Case No. 4-RC-5469, of which I have taken official notice, was combined for the pur-poses of hearing and disposition with other cases with which we are not here concerned. CAPITAL BAKERS, INC.441On November 12, 1963, the Respondent filed with the Board, in Washington, D.C.,a requestfor reviewof RegionalDirector's Supplemental Decision on ChallengedBallotsand Certification of Representative. In its request for review, Respondentcontended that the Regional Director's decision was based upon anex parfein-vestigation and "without granting a hearing on the issues."Respondent urged thatthe finding that Henry Shepherd had supervisory capacity was based upon "ambiguousfindings,incompleteevidence and alleged information from anonymous informants,none of which has been subjected to the test of a public hearing, confrontation ofwitnesses or cross examination."The Board was requested to review and reversethe Regional Director's Decision, or in the alternative, to order a hearing.Respond-ent asserted that it had requested a hearing during the period of the Regional Di-rector's investigation.By telegram, dated December 2, 1963, the Board deniedRespondent's requestfor review "as it raises no substantial issues warranting review."The Unfair Labor Practice ProceedingIt is undisputedthat on or about January 7. 1964, Respondent did refuse to rec-ognize orbargain collectively with the Union as the representative of Respondent'semployees in the unit describedsupra.General Counsel's motion for summaryjudgment is predicated upon Respondent's admission, in its answer, that it did refuseto recognize or bargain with the Union.However, Respondent did not admit theappropriateness of the unit, or other matters alleged in the complaint.Respondent, at the hearing, contended that the Board erred in its unit determina-tion.Respondentacknowledged that it was not seeking to introduce any furthertestimony with respect to the unit determination. Its contention, in essence, is thatin earliercasesinvolving this Respondent, efforts by identified unions to organizea single plantwere rejected by the Board, which found that a multiplant unit wasappropriate.Respondent contends that the Regional Director, by findinga single-plant unit appropriate in Case No. 4-RC-5469, reversed past precedent withoutjustification.This contention was not urged by Respondent in its request for reviewof the Regional Director's Supplemental Decision.There is no evidence, in thisrecord, of an appeal from the Regional Director's Decision and Direction of Elec-tion.In its brief, Respondent asserts that it is not abandoning this issue, but ad-mittedly confined the brief to the issue concerning Henry Shepherd.Respondentconceded that there was no history of multiplant bargaining.Respondent asserts that at a preelection conference the Union did not contendthat Shepherd was a supervisor. It is undisputed that his vote was challenged. Italso appears undisputed that during the period of investigation of the challenge arequest for a hearing, relative to Shepherd's status, was made by Respondent to theRegional Director and not granted.Respondent moved for a dismissal of the com-plaint "for lack of competent testimony and evidence to support the certification."In support of said motion Respondent contends that: (1) the facts contained in theRegional Director's report are erroneous and inaccurate; and (2) the statements madeare summaries.Respondent acknowledged that it was seeking a hearing on thesame issuewhich the Board previously refused to review.Respondentmade a proffer, in detail, of evidence to prove that Henry Shepherdisnota supervisory employee, as found by the Regional Director.The profferwas rejected on the ground that the evidence concerned matters that either couldhave been, or were, considered by the Regional Director, and that said matterseither were, or should have been, advanced by the Respondent in its appeal fromthe Regional Director's Supplemental Decision.No contention was advanced thatthe evidence was newly discovered.The Respondent acknowledged that the RegionalDirector's action was technically within his authority under the Board's Rules andRegulations,but asserts that neither the Regional Director nor the Board had a rightto refuse Respondent's request for a hearing.Concluding FindingsSection 102.67(f) of theBoard'sRules and Regulations, Section 8, as amended,provides in part:The parties may, at any time, waive their rightto requestreview.Failure torequest review shall preclude such parties from relitigating, in any related sub-sequent unfair labor practice proceeding, any issue which was, or could havebeen, raised in the representation proceeding.I have foundsuprano evidenceof a request for review on the issue of the ap-propriateness of the single-plant unit.In any event, the cited provisions of theBoard's Rules and Regulations preclude litigation of this issue in this proceeding. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe balance of Section 102.67(f),supra,provides:1, , , ., .,, , ,Denialof a request for review shall constitute an affirmance of .the regionaldirector's action which shall also preclude relitigating any'such issues in anyrelated subsequent unfair labor practice proceeding.The Board has said that, in the absence of any evidence unavailable at the timeof the representation proceeding or any newly discovered evidence, the Board hasin the past refused "to reconsider in a subsequent unfair labor practices proceed-ing alleging a refusal to bargain matters which have been disposed of in a priorrelated representation proceeding."The Board further held that "this policy shouldalso governwhere the representation proceeding has been processed under Section3 (b) of the Act and where,as inthe present case, the Board has denied a requestfor review of the Regional Director's Decision."The Board further pointed outthat inconsideringa request for review, the Board examines the Regional Direc-tor's unit determination and his reasons therefor and, "by the denial of such request,has concluded that they were not clearly improper as a matter of law or policy." 4In essence,counsel for Respondent, however, contends in his brief that the find-ingsof the Regional Director that Henry Shepherd is a supervisor is unsupportedby "a single sworn, stipulated, or agreed fact before the Trial Examiner."Respond-ent asserts that the Regional Director through his agents made anin cameraexparteinvestigation,without permitting Respondent to be present at the interrogation ofShepherd, and inferentially others.There were none of the safeguards of opentestimony, confrontation of witnesses, and cross-examination.At no time didcounsel for Respondent contend that he had any evidence which was unavailableat the time of his submission to the Board of his request for review of the RegionalDirector's Supplemental Decision,or any newly discovered evidence.Section 102.69(c) sets forth the procedure to be followed,interalia,"if the chal-lenged ballotsare sufficientin number to affect the result of the election," and pro-vides in part,such action by the regional director may be on the basis of an administra-tive investigation or, if it appears to the regional director that substantial andmaterial factual issues existwhich can be resolved only after a hearing, on thebasis of a hearingbeforea hearingofficer, designated by the regional director.Respondent's requestfor review of the Regional Director's Supplemental Decisionwas predicated upon the fact that the Regional Director's Decision was 'based onanex parseinvestigationwithout granting a hearing, particularly on the factualquestion of whether Shepherd is a supervisory employee.The Board, on Decem-ber 2, 1963, found no merit in the request for review and said request was denied.In effect then, the Trial Examiner is being requested to review a previous Decisionof the Board.It iswell settled that, absent newly discovered evidence, the issuesraised and determined in the prior representation proceeding may not be litigatedin the complaint proceeding.5There is therefore no reason, justification, or au-thority for relitigating these issues in the instant proceeding.Moreover, it isequally clear that the Trial Examiner is bound by the Board's earlier unit determina-tion and its ensuing certification of the Union as the collective-bargaining representa-tive of the employees in the said uniteUpon consideration of all the foregoing, and on the record as a whole, I findthat Respondent's admitted refusal to bargain collectively with the Union, on andafter January 7, 1964, as the exclusive representative of its employees in the above-described appropriateunit,constitutes a violation of Section 8(a)(5) and (1) ofthe Act.IV.THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section III, above, occurring in connec-tion with the operations of Respondent,. as described in section I, above, have aclose, intimate, and substantial relationship to trade, traffic, and commerce among4Mountain States Telephone and Telegraph Company,136 NLRB 1612, 1615, enfd. '310F. 2d 478 (C.A 10), cert denied 371 U S. 875; see alsoMetropolitan Life InsuranceCompany(two cases), 146 NLRB 967, 146 NLRB 972;Midwest Television, Inc, StationWMBD-AM-FM-TV,144 NLRB 9725 Pittsburgh Plate Glass Company v NLRB,313 U.S. 146, 157-158;N.L.R.B. v.American Steel Buck Corp.,227 F. 2d 927, 929 (CA. 2).eMetropolitan Life Insurance Company,141 NLRB 337;Metropolitan Life InsuranceCompany,142 NLRB 491 ;Air Control Products of St. Petersburg, Inc.,139 NLRB 413;Royal McBee Corporation,133 NLRB 1450. CAPITAL BAKERS, INC443the several States, and such of them as have been found to constitute unfair laborpractices tend to lead to labor disputes obstructing commerce and the flee flow ofcommerceV THE REMEDYHaving found that the Respondent has engaged in and is engaging in certain un-fair labor practices, it will be recommended that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the actUpon the basis of the above findings of fact and upon the entire record in the case,I make the followingCONCLUSIONS OF LAW1Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act2Local 464, American Bakery & Confectionery Workers International Union,AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act3All production, maintenance, warehouse, and shipping employees, includingreceiver,mixers, preparers, bakers, wrappers, packagers, shippers,maintenancemechanics, and watchmen of the Employer at the Paxton Street, Harrisburg, Pennsyl-vania, plant, but excluding all office clerical employees, driver salesmen, truckdrivers,garage mechanics, retail stole clerks, and supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act4 Since on or about November 1, 1963, the Union has been and continues to bethe exclusive bargaining representative of all the employees in the aforementionedunit for the purposes of collective bargaining within the meaning of Section 9(a)of the Act5By refusing, on and after January 7, 1964, to bargain collectively with the above-named Union as the exclusive representative of its employees in the aforesaid unit,the Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (5) of the Act6By refusing to bargain with the above-named Union, the Respondent hasinterfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act, thereby engaging in an unfair labor practicewithin the meaning of Section 8(a) (1) of the Act7The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the ActRECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and upon the entirerecord in this case, and pursuant to Section 10(c) of the National Labor RelationsAct, as amended, I hereby recommend that the Respondent, Capital Bakers, Inc,its officers, agents, successors, and assigns, shall1Cease and desist from(a) Refusing to bargain collectively with Local 464, American Bakery & Confec-tioneryWorkers International Union, AFL-CIO, as the exclusive bargaining rep-resentative of its employees in the following appropriate unitAll production,maintenance,warehouse, and shipping employees, includingreceiver,mixers,preparers, bakers,wrappers, packagers, shippers,maintenancemechanics, and watchmen of the Employer at the Paxton Street, Harrisburg, Pennsyl-vania, plant, but excluding all office clerical employees, driver salesmen truckdrivers,garage mechanics, retail store clerks and supervisors as defined in the Act(b) In any other manner interfering with the efforts of the aforesaid Union tobargain collectively with Respondent on behalf of the employees in the appropriateunit2 Take the following affirmative action which is necessary to effectuate the policiesof the Act(a)Upon request bargain collectively with Local 464, American Bakery & Con-fectioneryWorkers International Union, AFL-CIO, as the exclusive bargaining rep-resentative of the employees in the above-described appropriate unit with respect torates of pay wages, hours of work and other terms and conditions of employment,and upon reouest, embody in a signed agreement any understanding reached(b) Post at its Paxton Street, Harrisburg, Pennsylvania plant, copies of the at-tached notice marked "Appendix " 7 Copies of said notice, to be furnished by the7In the ei ent tint this Recommended Order be adopted by the Boardthe words "aDecision 'nd Order" shall he substituted for the wordy "the RecommendedOrder of aTri21 Ex trainer " In the further ei ent that the Boird's Order he enforced by a decree ofa United Stites Court of Appeals, the words "a Decree of the United States Court ofAppeals, Fnforeing an Order" will be substituted for the words "a Decision and Order" 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegional Director for Region 4, after being duly signed by an authorized representa-tive of the Respondent,shall be posted by the Respondent immediately upon receiptthereof andmaintainedby it for a period of 60 consecutive days thereafter inconspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(c)Notifythe RegionalDirector for Region 4, in writing, within 20 days fromthe receipt of this Recommended Order, what steps it has taken to comply herewith.It is further recommended that unless within 20 days from the date of the receiptof this Trial Examiner's Decision the Respondent shall notify the said Regional Direc-tor, in writing, that it will comply with the foregoing Recommended Order,8 theNational Labor Relations Board issue an Order requiring Respondent to take theaforesaid action.8 In the event this Recommended Order be adopted by the Board, this provision shallbe modified to read: "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply therewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of aTrialExaminer of the National LaborRelations Board, andin order to effectuate the policies of the National Labor Rela-tions Act,we hereby notify our employees that:WE WILL, upon request,bargain collectivelywith Local 464, AmericanBakery & Confectionery Workers International Union,AFL-CIO,as the ex-clusive bargaining representative of our employees in the appropriate unitdescribed below,concerning rates of pay, wages, hours of work,and otherterms and conditions of employment,and we will,upon request,embody in asigned agreement any understanding reached.The bargaining unit is:All production,maintenance,warehouse,and shipping employees, in-cluding receiver,mixers, preparers,bakers, wrappers,packagers,shippers,maintenance mechanics,and watchmen of the Employer at the PaxtonStreet,Harrisburg,Pennsylvania,plant, but excluding all office clericalemployees,driver salesmen,truckdrivers,garagemechanics,retail storeclerks, and supervisors as definedin the Act.WE WILL NOT in any other manner interfere with the efforts of the above-named Union to bargain collectively with us, or refuse to bargain with said Unionas the representative of our employees in the appropriate unit.CAPITALBAKERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1700Bankers Securities Building,Walnut and Juniper Streets, Philadelphia, Pennsylvania,Telephone No. 735-2612, if they have any question concerning this notice or com-pliance with its provisions.Western Meat Packers,Inc.andAmalgamated Meat Cutters andButcherWorkmen ofNorthAmerica, Local Union No. 634,AFL-CIO.Case No. 07-CA-1460.August 25, 1964DECISION AND ORDEROn June 16, 1964, Trial Examiner Sidney Lindner issued his De-cision in the above-entitled proceeding, finding that the Respondent148 NLRB No. 52.